NO.
12-07-00402-CR
NO. 12-07-00403-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
LANDON MOORE,  §          APPEALS
FROM THE 114TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to two charges of theft by check.  In each case, the trial court assessed
punishment at confinement for two years in a state jail facility and a $5,000
fine, probated for two years. 
Thereafter, the State filed an application to revoke Appellant’s
community supervision in each case, and Appellant pleaded true to certain
paragraphs in the applications.  The
trial court revoked Appellant’s community supervision and sentenced him to
confinement for seven months in each case, with the sentences to run
concurrently.  We have received the trial
court’s certifications showing that Appellant waived his right to appeal the
orders revoking his community supervision. 
See Tex. R. App. P. 25.2(d).  The clerk’s records support the trial court’s
certifications.  Accordingly, the appeals
are dismissed for want of jurisdiction.
Opinion delivered October 31,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)